Citation Nr: 0706916	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to October 27, 2003, 
for a grant of service connection for residuals of a 
laceration and surgical repair of the left extensor pollicis 
longus.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.

This appeal was remanded in June 2006 for further 
development.


FINDING OF FACT

The veteran did not raise the claim of entitlement to service 
connection for residuals of a laceration and surgical repair 
of the left extensor pollicis longus at any time earlier than 
October 27, 2003.


CONCLUSION OF LAW

An effective date earlier than October 27, 2003, for the 
grant of service connection for residuals of a laceration and 
surgical repair of the left extensor pollicis longus is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2006 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), as well as provided notice of the type of evidence 
necessary to establish an effective date for the issue on 
appeal.  The claim was thereafter readjudicated in the 
September 2006 supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Earlier effective date

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim of entitlement to service connection for residuals of a 
laceration and surgical repair of the left extensor pollicis 
longus was received on October 27, 2003.  On that date, the 
veteran filed his claim for service connection.  The veteran 
has stated that pain and limited movement of the left thumb 
was present at the time of his discharge in February 1989, 
but he was not previously aware of his right to claim until 
encouraged to do so by a friend in October 2003.  Therefore, 
the veteran contends that he is entitled to service 
connection since the date of the accident in 1984

The claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to October 27, 2003.  
Pursuant to the laws and regulations cited above, the 
effective date for service connection for residuals of a 
laceration and surgical repair of the left extensor pollicis 
longus should be the later date of either the date he filed 
his claim of service connection, or the date that entitlement 
arose.

Thus, the effective date cannot be earlier than October 27, 
2003.  The veteran had not communicated an intent to file a 
claim for service connection for residuals of a laceration 
and surgical repair of the left extensor pollicis longus at 
any time before October 27, 2003.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than October 27, 2003, 
for the grant of service connection for residuals of a 
laceration and surgical repair of the left extensor pollicis 
longus must be denied.





ORDER

Entitlement to an effective date prior to October 27, 2003, 
for the grant of service connection for residuals of a 
laceration and surgical repair of the left extensor pollicis 
longus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


